           Case 1:17-cr-00073-PAC Document 47 Filed 03/10/21 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
UNITED STATES OF AMERICA                                              :
                                                                      :        17 Cr. 73 (PAC)
        - against -                                                   :
                                                                      :      OPINION & ORDER
Joshua Perez,                                                         :
            Defendant.                                                :
-------------------------------------------------------------------------X
        Defendant Joshua Perez was sentenced by this Court to 78 months imprisonment for

conspiracy to distribute heroin and for aiding and abetting the use of a firearm to shoot a rival

drug dealer in furtherance of a heroin distribution conspiracy. Perez is currently incarcerated at

the U.S.P. Canaan where he has served 51 months of his total sentence. He now moves pro se

for a sentence reduction under the Compassionate Release Statute at 18 U.S.C. §

3582(c)(1)(A)(i), arguing that the COVID-19 pandemic presents extraordinary and compelling

circumstances warranting his early release. For the reasons set forth below, the motion is

DENIED.

                                              BACKGROUND

        From 2015 to 2016, Defendant Joshua Perez conspired with a local gang to distribute

heroin and other narcotics throughout the Echo Place community in the Bronx. (Presentence

Investigation Report (“PSR”), at 4, ECF 21; Gov’t Opp. Br. at 1, ECF 41.) As part of this drug

distribution conspiracy, Perez engaged in acts of intimidation and violence, and on one occasion,




                                                        1
          Case 1:17-cr-00073-PAC Document 47 Filed 03/10/21 Page 2 of 8




aided and abetted the shooting of a rival gang member on a crowded public street near Echo

Place. 1 (PSR, at 6–9; Gov’t Opp. Br. at 1.)

        Perez was arrested for these crimes in December 2016. (PSR, at 2.) Shortly thereafter,

he pled guilty to one count of conspiring to distribute heroin, in violation of 21 U.S.C. § 846 and

841(b)(1)(C), and one count of using and carrying a firearm in relation to a drug trafficking

crime, in violation of 18 U.S.C. § 924(c)(1)(A)(i). (Id.; Gov’t Opp. Br. at 2.)

       At sentencing, Perez faced a mandatory minimum sentence of 60 months and a

Sentencing Guidelines range of 84 months to 90 months imprisonment. (Gov’t Opp. Br. at 2.)

The Government and Presentence Investigation Report (“PSR”) recommended a term of 84

months. (Sent’g Tr. at 12, ECF 37.) Perez, however, requested a sentence of 78 months. (Id. at

9.) After consulting the § 3553(a) sentencing factors, the Court ultimately imposed a sentence of

78 months imprisonment. (Id. at 16.) To date, Perez has served 51 months of his sentence at the

U.S.P. Canaan facility. (See Gov’t Opp. Br. at 1.)

       On November 26, 2020, Perez petitioned the Warden of the U.S.P. Canaan for

compassionate release. (Ex. B (“Warden Petition”), ECF 41-2.) The Warden, by a written

notice, denied that petition on December 4, 2020. (Ex. C (“Warden Denial”), ECF 41-3.) On

December 7, 2020, Perez filed this compassionate release motion pro se before the Court. (Perez

Motion, ECF 40.)

       Perez, who is 27 years old, contracted the COVID-19 virus in February 2021. 2 (Perez

Reply, at 1, ECF 44.) He has since made a full recovery and currently is in good health. (PSR,



1
  On July 23, 2016, Perez accompanied a fellow gang member, Christopher Villaronga, as
Villaronga confronted a rival gang member on a “crowded city street” and shot the victim in the
leg. (Gov’t Opp. Br. at 1, ECF 41.) Following this non-fatal shooting, Perez took possession of
the firearm and hid the gun from law enforcement authorities. (Id.)


                                                 2
           Case 1:17-cr-00073-PAC Document 47 Filed 03/10/21 Page 3 of 8




at 3, 14; Gov’t Opp. Br. at 7, Perez Reply, at 1; Gov’t Sec. Reply, at 1–2, ECF 45.) Still, Perez

contends that compassionate release is warranted because (1) the COVID-19 pandemic presents

extraordinary and compelling circumstances; and (2) because he has been sufficiently

rehabilitated while serving time in prison. (Perez Motion, at 1; Perez Supp. Br. at 1–4, ECF 42.)

         The Government opposes Perez’s motion. It argues (1) that there are no extraordinary

and compelling reasons for a sentence reduction, especially where Perez has already contracted

the COVID-19 virus and fully recovered; and (2) that the § 3553(a) sentencing factors weigh

against compassionate release. (Gov’t Opp. Br. at 6–11; Gov’t Reply at 1–3, ECF 43; Gov’t Sec.

Reply, at 1–2.)

                                           DISCUSSION

    I.      Administrative Exhaustion

         Under the Compassionate Release Statute, a defendant may move for compassionate

release in federal court after he has “fully exhausted all administrative rights to appeal a failure

of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from

the receipt of such a request by the warden of the defendant’s facility, whichever is earlier.” 18

U.S.C. § 3582(c)(1)(A).

         The parties agree, and the Court finds, that the administrative exhaustion requirement has

been satisfied in the present case. (Gov’t Sec. Reply, at 1.) Perez filed a petition for

compassionate release with his Warden on November 26, 2020. (See Warden Petition.) It is

now March 2021. Thus because 30 days have elapsed since the Warden’s receipt of Perez’s

compassionate release petition, his motion before the Court is timely. 18 U.S.C. § 3582(c)(1)A);


2
  Perez alleges that he contracted COVID-19 in February 2021 (Perez Reply, at 1, ECF 44); the
Government, however, alleges that Perez tested positive for the virus on January 27, 2021.
(Gov’t Sec. Reply, at 1, ECF 45.) In any event, recent medical records show that Perez has fully
recovered from the COVID-19 virus. (Id.)
                                                  3
            Case 1:17-cr-00073-PAC Document 47 Filed 03/10/21 Page 4 of 8




United States v. Maldonado, No. 16 CR 285 (CM), 2021 WL 639069, at *2 (S.D.N.Y. Feb. 17,

2021) (finding passage of 30 days from Warden’s receipt of compassionate release petition to

satisfy the administrative exhaustion requirement).

    II.      Compassionate Release Statute

          The Compassionate Release Statute provides a limited exception to the general rule that

“[a] court . . . may not modify a term of imprisonment once it has been imposed absent statutory

authority.” United States v. Brady, S2 18 Cr. 316 (PAC), 2020 WL 2512100, at *2 (S.D.N.Y.

May 15, 2020). The Compassionate Release Statute allows a district court to grant a sentence

reduction where (1) “extraordinary and compelling reasons warrant such a reduction”; (2) “such

a reduction is consistent with applicable policy statements issued by the Sentencing

Commission”; and (3) upon due consideration of the relevant factors as set forth in § 3553(a).

See 18 U.S.C. § 3582(c)(1)(A)(i).

             A.   Extraordinary and Compelling Reasons 3

          Perez argues that the COVID-19 pandemic presents extraordinary and compelling

circumstances warranting his early release because (1) there was a COVID-19 outbreak at his

facility in November 2020; (2) living conditions in prison during the pandemic have posed

difficulties to social distancing and other public health measures; and (3) novel, possibly more

infectious, variants of the COVID-19 virus have emerged across the globe. (Perez Motion, at 1;

Perez Supp. Br. at 1–4.) Additionally, in his latest letter filing to the Court, Perez alleges that his




3
  Because Perez is proceeding pro se, the Court construes his “filings liberally,” Erickson v.
Pardus, 551 U.S. 89, 94 (2007), and “to raise the strongest argument that they suggest.” Pabon
v. Wright, 459 F.3d 241, 248 (2d Cir. 2006) (cleaned up).


                                                   4
            Case 1:17-cr-00073-PAC Document 47 Filed 03/10/21 Page 5 of 8




circumstances have become more dire after having recently contracted the COVID-19 virus and

having suffered “fatigue” and breathing problems as a result. 4 (Perez Reply, at 1.)

         The Government disputes each of these points; it argues that no extraordinary and

compelling circumstances exist because (1) Perez has fully recovered from the COVID-19 virus;

and (2) because he is currently in healthy condition. 5 (Gov’t Opp. Br. at 7–10; Gov’t Reply at 1–

3; Gov’t Sec. Reply, at 1–2.) The Court agrees; there are no extraordinary and compelling

reasons to grant compassionate release.

         In the context of the COVID-19 pandemic, the extraordinary and compelling factor

requires a fact-intensive analysis of “the defendant’s condition, not general societal conditions.”

United States v. Shakur, No. 82 CR 312 (CSH), 2020 WL 1911224, at *1 (S.D.N.Y. Apr. 20,

2020). Here, the fact that Perez has made a full recovery from COVID-19 and is currently in

good health precludes the notion that extraordinary and compelling circumstances exist. United

States v. Jones, No. 19-CR-498 (CS), 2021 WL 535801, at *2 (S.D.N.Y. Feb. 12, 2021) (“This

Court and others have declined to find ‘extraordinary and compelling circumstances’ in cases


4
 In his latest filing, Perez also alleges that he has been unable to receive adequate medical
attention at his facility during the COVID-19 pandemic. (Perez Reply, at 1.)
5
    Specifically, the Government notes that:

         The defendant tested positive for the virus more than a month ago, on January 27, 2021,
         and since then, he has reported “feeling tired” but otherwise had “no specific complaint.”
         Immediately upon testing positive, the defendant went into isolation, and BOP
         personnel monitored him daily for 10 days. During that time, he was asymptomatic, had
         no elevated temperature, and showed no other signs of infection. There is no record
         of his requesting any kind of “breathing machine,” nor is there any indication that he
         needs one. During a medical check on February 18, 2021 (when the defendant
         claimed to be “tired”), the defendant’s vital signs were found to be normal, and a
         comprehensive evaluation revealed no irregularities, including in his heart and lungs.
         The defendant has consistently denied shortness of breath, and his respiratory rate
         (16 per minute) and oxygen saturation (Sa02 of 98%) were entirely normal.

(Gov’t Sec. Reply, at 1.) (cleaned up).
                                                 5
          Case 1:17-cr-00073-PAC Document 47 Filed 03/10/21 Page 6 of 8




where a defendant has a prior COVID-19 diagnosis.”) (cleaned up); United States v. Mateus, No.

14 CR. 504-1 (KPF), 2020 WL 5096062, at *4 (S.D.N.Y. Aug. 28, 2020) (“Put simply, Mr.

Mateus has already contracted the COVID-19 virus and recovered from it. Other courts have

denied compassionate release requests on this basis, and the Court is persuaded by their

analyses.”).

       In addition, Perez’s other allegations of extraordinary and compelling reasons are

unavailing. First, Perez cites a COVID-19 outbreak at his facility, but that outbreak occurred

more than three months ago and conditions at the U.S.P. Canaan appear to have stabilized since.

(See Gov’t Reply at 2.) Second, Perez asserts that he has been given inadequate medical

attention during the pandemic but medical records from his facility prove the opposite

conclusion. (Gov’t Sec. Reply, at 1.) Finally, while the Court is cognizant of the exceptionally

difficult living conditions inmates have had to endure in the throes of the COVID-19 pandemic,

the Court cannot grant compassionate release upon such a generalized basis. United States v.

Kaba, No. 19 CR. 242 (PAC), 2020 WL 2520807, at *3 (S.D.N.Y. May 18, 2020). As this Court

said in Kaba, to order such relief would mean “that every federal inmate should be released from

detention due to COVID-19—a consequence which undermines the goals of sentencing, does not

promote respect for the law, and does not remotely fit with the limited scope of compassionate

release.” Id. Accordingly, upon careful consideration of the present record, the Court finds that

Perez has failed to satisfy the extraordinary and compelling factor and that his compassionate

release motion must be denied.



           B.   § 3553(a) Sentencing Factors




                                                6
          Case 1:17-cr-00073-PAC Document 47 Filed 03/10/21 Page 7 of 8




       Although Perez’s motion may be disposed of on the extraordinary and compelling factor,

the Court also finds the § 3553(a) sentencing considerations to counsel against granting

compassionate release. For purposes of compassionate release, the lodestars of the § 3553(a)

inquiry are the seriousness of the offense, the deterrent effect of the punishment, and the need to

protect the public. See, e.g., United States v. Martin, 18-CR-834-7 (PAE), 2020 WL 1819961, at

*3–4 (S.D.N.Y. Apr. 10, 2020). Perez’s case for a sentence reduction founders on each of these

considerations.

       First, the offenses at issue here were not victimless crimes. As recounted above, Perez

associated with a local gang in Echo Place, and employed intimidation and violence to help

distribute harmful drugs throughout the community. See supra 1–2. Indeed, as this Court noted

at sentencing, these criminal actions inflicted “tremendous damage” on the Echo Place

neighborhood and created a drug culture “enforced by gunplay” that endangered the safety and

welfare of everyday citizens. (Sent’g Tr. at 15–16.) Thus, in considering these aggravating

circumstances, the Court finds that the seriousness of the offense factor weighs against

compassionate release. 18 U.S.C. § 3553(a); Martin, 2020 WL 1819961.

       Second, the Court also finds that granting Perez’s compassionate release would

undermine important sentencing objectives behind § 3553(a)—namely, the deterrent effect of

punishment and the need to protect the public. Martin, 2020 WL 1819961. Perez has so far

served 51 months of his 78 month sentence. He now contends that, during those 51 months, he

has been fully rehabilitated of his criminal propensities and that he no longer presents a danger to

the public. But the Court cannot give full faith and credit to such claims, especially in light of

the serious disciplinary infractions Perez has committed while serving in prison. According to

his disciplinary record, Perez has threatened a fellow inmate, possessed a dangerous weapon, and



                                                  7
          Case 1:17-cr-00073-PAC Document 47 Filed 03/10/21 Page 8 of 8




refused to follow work orders—all within the past three years. (Ex. A (“Disciplinary Record”),

ECF 41-1.) At bottom, such a record does not bespeak a man who has been fully rehabilitated.

And such a record does not assure the Court that Perez will no longer pose a danger to the public

upon his compassionate release. Accordingly, the Court concludes that considerations of

deterrence and the public’s safety militate against granting compassionate release.

                                          CONCLUSION

       For the foregoing reasons, Perez’s motion for compassionate release is DENIED without

prejudice as to its renewal should his health conditions or the status of infections at his facility

materially worsen.


Dated: New York, New York                              SO ORDERED
       March 9, 2021


                                                       ________________________
                                                       PAUL A. CROTTY
                                                       United States District Judge




                                                   8
